278 P.3d 93 (2012)
249 Or. App. 609
In the Matter of L.H., a Child.
DEPARTMENT OF HUMAN SERVICES, Petitioner-Respondent,
v.
E.D.H., Appellant.
In the Matter of E.H., a Child.
Department of Human Services, Petitioner-Respondent,
v.
E.D.H., Appellant.
1000271; A149994; 10JU188; 1000272.
Court of Appeals of Oregon.
Submitted on March 21, 2012.
Decided May 2, 2012.
*94 Peter Gartlan, Chief Defender, and Kimberlee Petrie Volm, Deputy Public Defender, Appellate Division, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Anna M. Joyce, Solicitor General, and Justice J. Rillera, Assistant Attorney General, filed the brief for respondent.
Before ARMSTRONG, Presiding Judge, and HASELTON, Chief Judge, and DUNCAN, Judge.
PER CURIAM.
In this dependency case, mother appeals judgments of the juvenile court changing the permanency plans for her children, L and E, from reunification to adoption. Mother raises two issues, one of which is that the court erred in not allowing her to testify by telephone at the permanency hearing. We reject that argument without discussion. See ORS 45.400(2) (motion to testify by telephone requires written notice to other parties to the proceeding). Mother also contends that the court erred in failing to include in the judgments the determinations required under ORS 419B.476(5)(a), including a description of the efforts of the Department of Human Services toward implementing the plan of reunification. The state concedes that error, and we agree. State ex rel. DHS v. M.A., 227 Or.App. 172, 205 P.3d 36 (2009). Accordingly, we accept the state's concession and reverse and remand the judgments for the juvenile court to remedy those defects.
Reversed and remanded.